USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
UNITED STATES OF AMERICA. DOC #
DATE FILED: 3/27/2020
Plaintiff,
-against- 19 Civ. 9578 (AT)

WILLIAM DOONAN and WILLIAM DOONAN| ORDER
AND ASSOCIATES, INC., d/b/a WILLIAM
DOONAN, ESQ..

Defendants.

 

 

ANALISA TORRES, District Judge:

It is hereby ORDERED that the hearing on the Government’s motion for a preliminary
injunction, ECF No. 18, will be held telephonically. Accordingly, the parties are directed to call:
888-398-2342 or 215-861-0674, access code: 5598827, on April 2, 2020, at 2:00 p.m.

The hearing is set for oral argument, and the request for an evidentiary hearing with live
testimony, see ECF No. 30, is DENIED.

SO ORDERED.

Dated: March 27, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
